Case 4:19-cv-00172-CDL Document 31 Filed 11/15/19

Page 1 of 1

 

 

 

 

 

 

AFFIDAVIT OF SERVICE
Case: Court: County: Job:
4:19-cv-00172-CDL USDC Middle District Columbus Division, GA 3945191
Plaintiff / Petitioner: Defendant / Respondent:
KOSHA, LLC; et al CLARENCE DEAN ALFORD; et al
Received by: For:
Phoenix Legai Campbell Partners Law

 

To be served upon:
DAN ALFORD

 

 

|, Don Wakefield, Jr., being duly sworn, depose and say: | am over the age of 18 years and nota party to this action, and that within the boundaries
of the state where service was effected, | was authorized by law to make service of the documents and informed said person of the contents herein

Recipient Name / Address:
Manner of Service:

Documents:

Additional Comments:

DAN ALFORD, HOME: 3429 MONICALN SW, CONYERS, GA 30094
Personal/Individual, Nov 7, 2019, 6:49 am EST

APPLICATION FOR WRIT OF SEIZURE OR ATTACHMENT,SUMMONS IN A CIVIL
ACTION,COMPLAINT. EXHIBITS

1) Unsuccessful Attempt: Nov 4, 2019, 12:20 pm EST at HOME: 3429 MONICALN SW, CONYERS, GA 30094
No answer. No activity. No vehicles. There was a package at the front door addressed to the defendant.

2) Unsuccessful Attempt: Nov 5, 2019, 11:06 am EST at HOME: 3429 MONICALN SW, CONYERS, GA 30094
No answer. No activity. No vehicles. There was a package at the front door addressed to the defendant.

3) Successful Attempt: Nov 7, 2019, 6:49 am EST at HOME: 3429 MONICA LN SW, CONYERS, GA 30094 received by DAN ALFORD. Age: 50-55;
Ethnicity: Caucasian; Gender: Male; Weight: 180; Height 5'10"; Hair: Black;

yo

Le~

 

Don Wakefield, Jr.

Phoenix Legal

251 Springs Xing
Canton, GA 30114
404-274-8804

 

tjad S79

 
